Title: To James Madison from Henry Tazewell, 26 June 1795
From: Tazewell, Henry
To: Madison, James


Dear SirPhiladelphia 26. June 1795.
I received your favour several days ago, and should have returned you my thanks for it before this time, if my official engagements had not intirely deprived me of an oppy.
The Senate will adjourn to day, having finished the business upon which they met. How the questions relative to the Treaty have terminated, I am at present prevented from saying. The Treaty will not be published I beleive—but if you will meet me in Fredericksburg on the first Monday in July I will communicate such things to you, as you will be desireous of hearing. If I should not reach Fredericksburg by that day, I shall be at that place, within a day or two of that time.
I am very much obliged by your information concerning the Orange Lands. It is not unlikely but that I may see them in the course of this Summer.
Tell Mrs. Madison I delivered her Letter as soon as I received it to Miss Pemberton.
I have now but one moment to assure you of the sincerity with which I am Yours
Henry Tazewell
By the next Post perhaps I may be able to write you more at large.
H. T
 